DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 17-19 are objected to because of the following informalities: 
Claim 1, line 15: “memory” should read --the memory--
Claim 17, line 1: “memory” should read  --the memory--
Claim 19, 
Lines 1-2: “a plurality of selected portions of ground-reaction force values” should read --the plurality of selected portions of ground-reaction force values--
Line 2: “a population” should read --the population--
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the one or more force-measuring sensors of the first wearable computing device are at least partially disposed in an insole of a first shoe” in lines 1-2, but it is not clear if the first shoe is part of the claimed system.
Claim 8 recites “wherein the one or more force-measuring sensors of the first wearable computing device are at least partially disposed in a midsole of a first shoe” in lines 1-2, but it is not clear if the first shoe is part of the claimed system.
Claim 9 recites “wherein the one or more force-measuring sensors of the first wearable computing device are at least partially disposed on the outer surface of a first sock” in lines 1-3, but it is not clear if the first sock is part of the claimed system.
Claim 9 recites “the outer surface of a first sock” in lines 2-3 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 10 recites “wherein the one or more force-measuring sensors of the first wearable computing device are disposed in an adhesive patch configured to be applied to an outer skin surface of the first designated foot, wherein the adhesive patch includes an adhesive surface and a first set of electrical contacts configured to be removably coupled to a second set of electrical contacts disposed in an insole of a first shoe” in lines 1-4, but it is not clear if the adhesive patch with its adhesive surface and first set of electrical contacts, the second set of electrical contacts, and the first shoe are part of the claimed system.
Claim 11 is rejected by virtue of its dependence from claim 10.
Claim 16 recites “the memory” in line 5, but it is not clear if this recitation is referring to “a memory of the first wearable computing device” of claim 1, line 7 of “a memory of the local computing device” of claim 16, line 4. Clarification is required.
Claim 16 recites “the one or more processors” in lines 5-6 and in line 6, but it is not clear if these recitations are referring to “one or more processors of the first wearable computing device” of claim 1, line 5 of “one or more processors of the local computing device” of claim 16, line 3. Clarification is required.
Claims 17-20 are rejected by virtue of their dependence from claim 16.
Claim 17 recites “the one or more processors” in line 3, but it is not clear if this recitation is referring to “one or more processors of the first wearable computing device” of claim 1, line 5 of “one or more processors of the local computing device” of claim 16, line 3. Clarification is required.
Claim 19 recite “wherein the database comprising a plurality of selected portions of ground-reaction force values for a population of athletes resides on a remote server system” in lines 1-3, but it is not clear if the database or the remote server system is part of the claimed system.  Clarification is required.   If they are not part of the claimed system, the recitation is an action step which renders claim 19 indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrock (JP 2011524207).
Regarding claim 1, Shrock, in a related field of endeavor, teaches (Figures 1 and 3) athletic footwear (100) having a sensor system (12) configured to detect a force applied to a sensor by a user’s foot via a plurality of sensors (16) (i.e., a system for acquiring athletic movement data, the system comprising a first wearable computing device adapted to be worn on a first designated foot of a user, the first wearable computing device comprising: one or more force-measuring sensors of the first wearable computing device). (Paragraphs [0020], [0028]). 
Shrock further teaches a port (14) that can be a memory component and is configured to transmit data collected by sensor (16) to module (22), which includes a memory system (204), for storage and/or processing (i.e., a memory of the first wearable computing device coupled to the one or more processors of the first wearable computing device, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: detect one or more signals generated by the one or more force-measuring sensors of the first wearable computing device).  (Paragraphs [0034], [0046]).
In further embodiments, the sensor (16) can also measure compressive force, contact time, time of flight or rate of change of time between impacts and/or other time course dependent parameters (i.e., determine one or more ground-reaction force values). It will be appreciated that in either embodiment, sensor (16) may require a certain threshold force or impact before recording the force/impact (i.e., in response to the one or more ground-reaction force values exceeding one or more predetermined ground-reaction force thresholds, storing the one or more ground-reaction force values in memory of the first wearable computing device). (Paragraph [0084]).
Regarding claim 2, Shrock teaches wherein the one or more force-measuring sensors of the first wearable computing device comprises a piezoelectric material. (Paragraph [0031]).
Regarding claim 3, Shrock teaches wherein the one or more force-measuring sensors of the first wearable computing device comprises one or more piezoresistive sensors. (Paragraph [0031]).
Regarding claim 4, Shrock teaches wherein the one or more force-measuring sensors of the first wearable computing device comprises one or more force-sensing resistors. (Paragraph [0031]).
Regarding claim 5, Shrock teaches that sensors (16) may be formed in an insert or liner designed to be quickly and easily insertable between foot contact member (133) and midsole (131) (e.g., thin film). Shrock further teaches wherein the one or more force-measuring sensors of the first wearable computing device comprises one or more strain gauge sensors. (Paragraph [0031]).
Regarding claim 6, Shrock teaches, as previously discussed, that sensors (16) may be formed in an insert or liner designed to be quickly and easily insertable between foot contact member/insole (133) and midsole (131) (e.g., thin film). Shrock further teaches wherein the one or more force-measuring sensors of the first wearable computing device comprises one or more sensors to measure the difference of change in capacitance and convert the measured difference into a force component (i.e., capacitive sensors). (Paragraph [0031]).
Regarding claim 7, Shrock teaches (Figures 4 and 5) wherein the one or more force-measuring sensors of the first wearable computing device are at least partially disposed in an insole (133) of a first shoe. (Paragraph [0030]).
Regarding claim 8, Shrock teaches (Figures 4 and 5) wherein the one or more force-measuring sensors of the first wearable computing device are at least partially disposed in a midsole (131) of a first shoe. (Paragraph [0030]).
Regarding claim 9, Shrock teaches, as another example, the sensor system (12) may be incorporated into an article of footwear, e.g., an external bootie element or shoe cover (i.e., sock), that is designed to be fitted over a shoe or other article of footwear (i.e., wherein the one or more force-measuring sensors of the first wearable computing device are at least partially disposed on the outer surface of a first sock). (Paragraph [0024]). 
Regarding claims 12-15, Shrock, as previously discussed, teaches that sensors (16), which are in connection to electronic module (22) (i.e., the one or more processors), may communicate with port (14) via wireless communication. (Paragraph [0029]). The port (14) is configured to transmit data, which includes data measurements of compressive force, contact time, time of flight or rate of change of time between impacts and/or other time course dependent parameters, collected by sensor (16) to module (22) for storage and/or processing (i.e., wherein the wireless communication module of the first wearable computing device is configured to transmit the stored ground-reaction force values). (Paragraphs [0034], [0046], [0084]).
While port (14) is shown with an electronic contact that forms an interface (20) for connection to a module (22) (i.e., to a local computing device), port (14) may also include one or more additional or alternative communication interfaces. For example, port may include a wireless or contactless communication interface, such as, a Wi-Fi (i.e., to standard networking protocol), Bluetooth, or interfaces for near-field communication. (Paragraph [0034]]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shrock in view of Blair (WO 2012109244). 
Regarding claim 10, Shrock teaches all of the elements of the claimed invention except “wherein the one or more force-measuring sensors of the first wearable computing device are disposed in an adhesive patch configured to be applied to an outer skin surface of the first designated foot, wherein the adhesive patch includes an adhesive surface and a first set of electrical contacts configured to be removably coupled to a second set of electrical contacts disposed in an insole of a first shoe.”
Blair, in a related field of endeavor, teaches a device for monitoring one or more athletic performance characteristic of a user via a sensing unit which is adapted to be attached to the shoe of the user (110). (Paragraph [0006]). In one embodiment, one or more sensors can be installed on the worn by runner strip, or through skin sensitive adhesive or adhesive tape that is removably secured to a portion of the runner (i.e., the one or more force-measuring sensors of the first wearable computing device are disposed in an adhesive patch configured to be applied to an outer skin surface of the first designated foot wherein the adhesive patch includes an adhesive surface). These sensors (i.e., a first set of electrical contacts) can be used in addition to, or in place of, sensors on a shoe (i.e., a second set of electrical contacts) to provide biofeedback information related to a performance characteristic of a runner (i.e., a first set of electrical contacts configured to be removably coupled to a second set of electrical contacts disposed in an insole of a first shoe). (Paragraph [0062]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrock to incorporate the teachings of Blair to include “the one or more force-measuring sensors of the first wearable computing device [] disposed in an adhesive patch configured to be applied to an outer skin surface of the first designated foot, wherein the adhesive patch includes an adhesive surface and a first set of electrical contacts configured to be removably coupled to a second set of electrical contacts disposed in an insole of a first shoe.” Doing so provides an alternative approach to monitor one or more athletic performance characteristics while assisting users to practice better form while exercising (e.g., to improve foot strike while running). (Paragraph [0005]).
Regarding claim 11, Shrock teaches, as previously discussed, a sensor system (12) which includes a force sensor assembly (13) having a plurality of sensors (16) and a communication or output port (14) in communication with the sensor assembly, electrically connected via a conductor (i.e., the second set of electrical contacts). The sensor communicates with the port via a sensor lead (18) which may be a wire lead and/or another electrical conductor or a suitable communication medium. (Paragraph [0028]). The sensor leads (18) may be connection to electronic module (22) which includes a memory system (204), for storage and/or processing. (Paragraphs [0034], [0046]). As shown in Figures 3-5, the plurality of electrically connected sensors (i.e., the second set of electrical contacts), the electronic module (22) (i.e., the one or more processors) and the memory (204) of the first wearable computing device are disposed in the insole (133) of the shoe. (Paragraph [0030]). 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shrock in view of Wagner (US 9223855) (cited by applicant).
Regarding claim 16, Shrock teaches all of the elements of the invention except the memory storing instructions that, when executed by the one or more processors, cause the one or more processors “to extract a plurality of selected portions of the stored ground-reaction force values, the plurality of selected portions comprising an average eccentric rate of force development, an average relative concentric force, and a concentric relative impulse.”
Wagner, in a related field of endeavor, teaches a method and system for analyzing athletic movement generated by force plate (108), wherein the movement data is stored in a database. (Col. 1, line 14; lines 25-26). Wagner further teaches analytical sub-system (104) that includes instructions to process the digital signal produced by the athlete. In one embodiment, the analytical sub-system (104) extracts selected portions of a force-time curve output by the sensing sub-system (102),  (Col. 2, lines 54-58), wherein said force-time data comprises values for a concentric net vertical impulse (CON-IMP), an average eccentric rate of force development (ECC-RFD), and an average vertical concentric force (CON-VF). (Col. 2, lines 40-56).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrock to incorporate the teachings of Wagner to include the memory storing instructions that, when executed by the one or more processors, cause the one or more processors “to extract a plurality of selected portions of the stored ground-reaction force values, the plurality of selected portions comprising an average eccentric rate of force development, an average relative concentric force, and a concentric relative impulse.” Doing so enables an athlete to be profiled in terms of suitability for a given sport, proneness to injury, suitability for particular athletic gear (e.g., shoes). (Col. 2, lines 58-60). 
Regarding claim 17, Shrock teaches all of the elements of the invention except the memory storing instructions that, when executed by the one or more processors, cause the one or more processors “to normalize the plurality of selected portions of the stored ground-reaction force values according to a database comprising a plurality of selected portions of ground-reaction force values for a population of athletes.”
Wagner teaches a method and system for analyzing athletic movement generated by force plate (108), wherein the movement data is stored in a database. (Col. 1, line 14; lines 25-26). Wagner teaches (Figure 3) block (300), wherein force-time data for a population of athletes is stored in memory, said force-time data generated by a sensing sub-system (102) in respect of each of said plurality of athletes in response to the said athlete performing an athletic movement, and comprises values for a concentric net vertical impulse (CON-IMP), an average eccentric rate of force development (ECC-RFD), and an average vertical concentric force (CON-VF). Furthermore, Wagner teaches block (302), wherein a normalization of the force-time data for each athlete based on values of the force-time data within the population of athletes is performed; and block (304), wherein a profile comprising an athletic signature for each athlete in the population is assigned, wherein said profile comprises the normalized values for the concentric net vertical impulse (CON-IMP), the average eccentric rate of force development (ECC-RFD), and the average vertical concentric force (CON-VF) for the athlete. (Col. 2, lines 66-67; Col. 3, lines 1-16).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrock to incorporate the teachings of Wagner to include the memory storing instructions that, when executed by the one or more processors, cause the one or more processors “to normalize the plurality of selected portions of the stored ground-reaction force values according to a database comprising a plurality of selected portions of ground-reaction force values for a population of athletes.” Doing so enables an athlete to be profiled by the sport they play and by a particular position within the sport. (Col. 3, lines 23-27).
Regarding claim 18, Shrock teaches all of the elements of the invention except “the instructions to normalize the plurality of selected portions of the stored ground-reaction force values further includes instructions to calculate a T-score for each of the plurality of selected portions of the stored ground-reaction force values.”
Wagner, as previously discussed, teaches (Figure 3) the instructions to normalize the plurality of selected portions of the stored ground-reaction force values. Wagner, in one embodiment, further teaches wherein performing the normalization comprises calculating a T-score for concentric net vertical impulse (CON-IMP), average eccentric rate of force development (ECC-RFD), and average vertical concentric force (CON-VF) for each athlete. (Col. 3, lines 17-21).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrock to incorporate the teachings of Wagner to include “the instructions to normalize the plurality of selected portions of the stored ground-reaction force values further includes instructions to calculate a T-score for each of the plurality of selected portions of the stored ground-reaction force values.” Doing so enables an athlete’s profile to be compared over a standard deviation of the population of athletes who play a particular sport or play a particular position. (Col. 3, lines 21-27).
Regarding claim 19, Shrock modified by Wagner teaches that the database comprising a plurality of selected portions of ground-reaction force values for a population of athletes, (Wagner, Col. 1, line 14; lines 25-26), may reside on a remove external device (i.e., remote server) which is configured to received data transmitted from electronic module (22), as shown in Figure 6. (Shrock, Paragraph [0015]). In one embodiment, the transceiver element (106) is configured for communication via a port (14), e.g., by means of the contact or contactless interface described above. As shown in Figure 6, module (22) includes an interface (23) (i.e., network interface module) configured for connection to port (14), which is in communication with the remote external device (i.e., the local computing device further comprises a network interface module configured to communicate with the remote server system). (Shrock, Paragraphs [0041]-[0042]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shrock in view of Wagner, further in view of Blair.
Regarding claim 20, Shrock as modified by Wagner teaches all of the elements of the claimed invention except wherein the remote server system comprises “a cloud-based system.”
Blair teaches that, in addition to or instead of, providing real-time biofeedback information, the information captured by the sensing unit may be stored by the system for later analysis by the athlete and/or a coach. The processed data may also be uploaded to a shared computer drive or a storage drive (e.g., a cloud computing system) for an online community (i.e., wherein the remote server system comprises a cloud- based system). (Paragraphs [0073]-[0074]).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrock as modified by Wagner to include “a cloud- based system” of Blair. Doing so allows the information, or portions thereof, to be reviewed remotely by a coach and/or fellow athlete. (Paragraph [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/            Examiner, Art Unit 3791                                                                                                                                                                                            	6/30/2022

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791